Citation Nr: 1527044	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss and left ear nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the issue of entitlement to service connection for tinnitus was also denied in the June 2008 rating decision along with the claim currently on appeal.  Following additional development, the RO granted service connection for tinnitus in an August 2011 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board also notes that the RO issued another rating decision in January 2014 on the issue of whether new and material evidence had been submitted to reopen a claim for hearing loss despite the fact that the issue was still in appellate status.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The record contains a transcript from both hearings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for hearing loss and left ear nerve damage.

The Veteran was afforded an examination in conjunction with his claim for bilateral hearing loss with left ear nerve damage in July 2011.  The examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that an additional opinion is necessary.  

Additionally, in a statement received in October 2013 the Veteran reported receiving private treatment for his hearing at Ashland Hearing Center, and Belltone Hearing.  The Board notes that the Veteran reported during his 2009 DRO hearing that the Belltone Hearing records are not available as the office has closed.  However, it does not appear that the records from Ashland Hearing Center have been requested or obtained.  These medical records appear relevant and should be requested.  Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his hearing disabilities, to include Ashland Hearing Center.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since June 2011 with the claims file.  If no records are available, the Veteran should be notified of such.

3. Send the claims file to a VA audiologist to 
obtain an opinion.  If the examiner determines a 

new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file and the July 2011 examination report, the audiologist should provide an opinion addressing why the Veteran's current hearing loss and claimed nerve damage is/is not merely a delayed response to his reported in-service noise exposure.  

4. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and   his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




